Citation Nr: 0508137	
Decision Date: 03/18/05    Archive Date: 03/30/05

DOCKET NO.  99-00 237	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the USA


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Johnston, Counsel  
INTRODUCTION

The veteran had active military service from July 1965 to 
September 1966.  He died in February 1998, and the appellant 
is his surviving spouse.  This matter is before the Board of 
Veteran's Appeals (Board) on appeal from a May 1998 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California.  In September 2004, 
the Board denied the appellant's claim for Dependency and 
Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318 (West 
2002), and remanded the instant matter for further 
development.  The case has been returned to the Board for 
further consideration.  

This appeal is remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  The appellant will be 
notified if any action on her part is required.


REMAND

At the outset, it is noteworthy that the instant claim on 
appeal predates the July 1998 enactment of 38 U.S.C.A. § 1103 
(regarding disability or death attributable to tobacco use).  

The September 2004 Board remand sought a medical advisory 
opinion, after which the RO was to review the claim de novo, 
considering the additional evidence added to the record after 
the issuance of the last Supplemental Statement of the Case 
(SSOC) (in March 2003), including evidence the appellant had 
submitted without a waiver of RO initial consideration.  

In addition, while the remand was pending, additional 
relevant evidence was submitted, specifically without a 
waiver of RO initial consideration.   

The requested evidentiary development was completed.  
However, the claims file was then simply returned to the 
Board without RO review of the claim in light of the 
additional evidence, and without issuance of a SSOC in the 
matter.  The Board is mandated to ensure RO compliance with 
its earlier remand requirements.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

Accordingly, the case is again REMANDED to the RO for the 
following:    

The RO must now review the matter on 
appeal in light of all additional 
evidence added to the record since the 
March 2003 SSOC, including the June-July 
2004 private medical evidence, the 
appellant's May 2004 statement, the June 
2004 statement of the appellant's father, 
and particularly the evidence received 
while the case was on remand (the 
appellant's August 2004 statement, 
several medical journal articles 
regarding PTSD, an E-mail from Dr. JB, 
and in November 2004 medical opinions by 
VA physicians DF and JMO, all placed in a 
manila temporary folder).  

If the claim remains denied, the RO must 
issue an appropriate SSOC, which includes 
a thorough discussion of the rationale 
for the decision (and identifies the 
supporting evidence).  The appellant and 
representative must be given the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

